DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the ”,” in the end of the claim renders that claim indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roy et al. (US 2019/0066845 A1).
Regarding claim 1, Roy et al. disclose an artificial intelligence system (paragraph 16) comprising: a first sensor (60) configured to generate a first sensing signal during a sensing time; a second sensor (60) disposed adjacent to the first sensor (60) and configured to generate a second sensing signal during the sensing time (paragraph 110: in another sampling window of the preprocessing module 10, more sensor data 32 from the sensors 60 are captured and sampled, paragraph 156: The correlations found between sensor signals from the same sensors are also calculated periodically);  a pre-processing unit (preprocessing module 10) configured to select valid data according to a magnitude of a differential signal generated based on a difference between the first sensing signal and the second sensing signal (paragraphs 110, 147: “the preprocessing module 10 typically sends only information that is new or different, compared to the previous sampled sensor data signals/previous sampling window”);  and an 
Regarding claim 12, Roy et al. disclose an artificial intelligence system (paragraph 16) comprising: a sensor (60) configured to generate a first sensing signal during a first sensing time and a second sensing signal during a second sensing time after the first sensing time (paragraph 110: in another sampling window of the preprocessing module 10, more sensor data 32 from the sensors 60 are captured and sampled, paragraph 156: The correlations found between sensor signals from the same sensors are also calculated periodically);  a pre-processing unit (preprocessing module 10) configured to select valid data according to a magnitude of a differential signal generated based on a difference between the first sensing signal and the second sensing signal (paragraphs 110, 147: “the preprocessing module 10 typically sends only information that is new or different, compared to the previous sampled sensor data signals/previous . 
Allowable Subject Matter
Claims 2-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior art of record teaches or suggests wherein the pre-processing unit comprises: a differential amplification circuit configured to generate the differential signal based on the difference between the first sensing signal and the second sensing signal; and a comparison circuit configured to select the valid data based on a comparison result of the differential signal and a reference signal. It is these limitations as they are claimed in the 
Regarding claim 5, none of the prior art of record teaches or suggests wherein the pre-processing unit comprises: a differential amplification circuit configured to generate the differential signal based on the difference between the first sensing signal and the second sensing signal;  a comparison circuit configured to generate an enable signal based on a comparison result between the differential signal and the reference signal;  and a data transfer circuit configured to output the differential signal as the valid data when the enable signal is received. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 6, none of the prior art of record teaches or suggests a third sensor disposed adjacent to the first sensor and configured to generate a third sensing signal during the sensing time, wherein the first sensor and the second sensor are disposed adjacent to each other in a first direction, and the first sensor and the third sensor are disposed adjacent to each other in a second direction intersecting the first direction, wherein the pre-processing unit further 
Regarding claim 9, none of the prior art of record teaches or suggests an artificial intelligence hub device for determining a state of a periphery of the first sensor and the second sensor based on the result data. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 13, none of the prior art of record teaches or suggests wherein the pre-processing unit comprises: a differential amplification circuit configured to generate the differential signal based on the difference between the first sensing signal and the second sensing signal;  and a comparison circuit configured to select the differential signal as the valid data and output the differential signal to the artificial intelligence module when the differential signal is larger than a reference signal.  It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught 
Regarding claim 15, none of the prior art of record teaches or suggests wherein the pre-processing unit comprises: a differential amplification circuit configured to generate the differential signal based on the difference between the first sensing signal and the second sensing signal;  a comparison circuit configured to generate an enable signal when the differential signal is greater than a reference signal;  and a data transfer circuit configured to output the differential signal as the valid data to the artificial intelligence module based on the enable signal. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 16, none of the prior art of record teaches or suggests an adjacent sensor disposed adjacent to the sensor and configured to generate a third sensing signal during the first sensing time and generate a fourth sensing signal during the second sensing time, wherein the pre-processing unit is configured to further select valid data according to a magnitude of a differential signal generated based on a difference between the first sensing signal and the third sensing signal and a magnitude of a differential signal generated based on a 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/JOHN H LE/Primary Examiner, Art Unit 2862